                               United States District Court
                             Western District of North Carolina
                                    Asheville Division

 The Estate of Jai Lateef Solveig        )           JUDGMENT IN CASE
 Williams,
                                         )
                Plaintiff,               )          1:18-cv-00182-MR-WCM
                                         )
                   vs.                   )
                                         )
 Sergeant Kelly Tyler Radford, et al.,   )
                                         )
              Defendants.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s Order entered on March 20, 2019.

                                                March 20, 2019
